Citation Nr: 0822255	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  07-21 860	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable rating for hypertension.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from July 1994 to July 1998.

This appeal to the Board of Veterans Appeals (Board) arises 
from an August 2006 rating action the denied a compensable 
rating for hypertension.

In October 2007, the veteran at the RO testified at a Board 
videoconference hearing before the undersigned Veterans Law 
Judge in Washington, D.C.

At the abovementioned Board hearing, the veteran raised the 
issues of service connection for an erectile dysfunction and 
depression as secondary to his service-connected 
hypertension.  These issues have not been adjudicated by the 
RO and are not properly before the Board for appellate 
consideration at this time, and are thus referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Medical evaluations in 2006 and 2007 do not show 
diastolic blood pressure predominantly 100 or more, or 
systolic blood pressure predominantly 160 or more, or a 
history of diastolic blood pressure predominantly 100 or more 
with continuous medication required for control.


CONCLUSION OF LAW

The criteria for a compensable rating for hypertension are 
not met.  38 U.S.C.A.   §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, and Part 4, 
including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.31, 4.104, 
Diagnostic Code 7101 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)) and 
its implementing regulations (38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007)) include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the VA notify the claimant that, 
to substantiate a claim, he must provide, or ask the VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code (DC) under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by his 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on his 
employment and daily life (such as a specific measurement or 
test result), the VA must furnish him at least general notice 
of that requirement.  Additionally, the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
DCs, which typically provide for a range in severity of a 
particular disability from 0% to as much as 100% (depending 
on the disability involved), based on the nature of the 
symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their 
impact upon employment and daily life.  As with proper notice 
for an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the VA to obtain) that 
are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.   

In this case, a pre-rating May 2006 RO letter informed the 
veteran of the VA's responsibilities to notify and assist him 
in his claim, and to advise the RO as to whether there was 
medical evidence (such as statements from doctors and 
examinations containing clinical findings) showing treatment 
for his disability, and lay evidence (such as statements from 
people who witnessed his symptoms and how they affected him) 
demonstrating a worsening of disability.  That letter also 
provided notice of what was needed to establish entitlement 
to a higher rating (evidence showing that the disability had 
worsened).  

The May 2006 RO letter informed the veteran that, if an 
increase in disability was found, a disability rating would 
be determined by applying relevant DCs which provided for a 
range in severity from 0% to 100%, based on the nature and 
symptoms of the condition, its severity and duration, and its 
impact upon employment.  That letter also provided examples 
of the types of medical and lay evidence that the veteran may 
submit (or ask the VA to obtain) that are relevant to 
establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical 
records, employer statements, and other evidence showing an 
increase in disability. 
  
Thereafter, the veteran was afforded opportunities to 
respond.  The Board finds that the veteran has thus received 
sufficient notice of the information and evidence needed to 
support his claim, and has been provided ample opportunity to 
submit such information and evidence.  

The May 2006 RO letter also notified the veteran that the VA 
would make reasonable efforts to help him get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information, and, if needed, authorization, to obtain them.  
That letter further specified what records the VA had 
received; what records the VA was responsible for obtaining, 
to include Federal records; and the type of records that the 
VA would make reasonable efforts to get, and requested the 
veteran to furnish any evidence that he had in his possession 
that pertained to his claim.  The Board thus finds that the 
2006 RO letter satisfies the statutory and regulatory 
requirement that the VA notify a claimant what evidence, if 
any, will be obtained by him and what evidence will be 
retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held that proper VCAA notice 
should notify a veteran of: (1) the evidence that is needed 
to substantiate a claim; (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by the claimant; and  (4) a request by the VA that the 
claimant provide any evidence in his possession that pertains 
to the claim.  As indicated above, all 4 content of notice 
requirements have been met with in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matter now before the Board, the May 
2006 document fully meeting the VCAA's notice requirements 
was furnished to the veteran prior to the August 2006 rating 
action on appeal.    

In March 2006, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that, in rating cases, a claimant must be informed of 
the rating formula for all possible schedular ratings for an 
applicable rating code.  In this case, the Board finds that 
this was accomplished in the May 2007 Statement of the Case, 
and that this suffices for Dingess/Hartman.  The Court also 
held that the VA must provide information regarding the 
effective date that may be assigned; such notice was provided 
in the May 2006 RO letter.  

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claim.  
In July 2006, the veteran was afforded a comprehensive VA 
cardiovascular examination in connection with his claim; this 
report is of record and has been considered in adjudicating 
this claim.  A transcript of the October 2007 Board hearing 
testimony has been associated with the claims folder.  At the 
hearing, the veteran waived his right under the provisions of 
38 C.F.R. § 1304(c) (2007) to have the RO initially consider 
additional private medical records that he submitted directly 
to the Board.  Significantly, the veteran has not identified, 
and the record does not otherwise indicate, any existing, 
pertinent evidence, in addition to that noted above, that has 
not been obtained.  The record also presents no basis for 
further development to create any additional evidence to be 
considered in connection with the matter currently under 
consideration.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of 2 
ratings apply under a particular DC, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's hypertension is rated under the provisions of 
38 C.F.R. § 4.104,     DC 7101.  Under that DC, a 10% rating 
is warranted for hypertensive vascular disease (hypertension 
and isolated systolic hypertension) where the diastolic blood 
pressure is predominantly 100 or more, or the systolic blood 
pressure is predominantly 160 or more.  A minimum 10% rating 
is also assigned when continuous medication is shown 
necessary for the control of hypertension, and there is a 
history of diastolic blood pressure of predominantly 100 or 
more.  A 20% rating requires diastolic pressure of 
predominantly 110 or more, or systolic pressure predominantly 
200 or more.  A 40% rating requires diastolic pressure of 
predominantly 120 or more.  A 60% rating requires diastolic 
pressure of predominantly 130 or more.    
  
In every instance where the schedule does not provide a 0% 
rating for a DC, a 0% rating shall be assigned when the 
requirements for a compensable rating are not met.  38 C.F.R. 
§ 4.31.

At the October 2007 Board hearing, the veteran testified that 
his hypertension is more disabling than currently evaluated.  

Considering the pertinent evidence in light of the criteria 
of DC 7101, the Board finds that the veteran's hypertension 
has not been disabling to a compensable degree at any time 
during the rating period under consideration.  The medical 
evidence of record documents that the service-connected 
hypertension has been consistently manifested by diastolic 
blood pressure predominantly less than 100, and systolic 
blood pressure predominantly less than 160.

January 2006 medical records of K. Q., M.D., document a blood 
pressure reading of 148/88.  In March, a blood pressure 
reading of 140/86 was recorded.  

On July 2006 VA cardiovascular examination, blood pressure 
readings of 138/94 and 138/96 were recorded.  The diagnosis 
was poorly-controlled diastolic hypertension, no heart 
disease.

On October 2006 evaluation by Dr. K. Q., a blood pressure 
reading of 138/90 was recorded.  In January 2007, a blood 
pressure reading of 140/90 was recorded.  In June, a blood 
pressure reading of 138/88 was recorded.  In July, a blood 
pressure reading of 120/92 was recorded.  In October, Dr. K. 
Q. stated that he had been treating the veteran since January 
2006 for hypertension with medication.

As these findings correspond to no more than a noncompensable 
rating under      DC 7101, the Board finds that the criteria 
for a compensable rating for hypertension have not been met 
at any time during the rating period under consideration.

Additionally, the Board finds that there is no showing that, 
at any point during the rating period under consideration, 
the veteran's hypertension has reflected so exceptional or 
unusual a disability picture as to warrant the assignment of 
any higher rating on an extraschedular basis pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1).  The veteran's 
symptoms and clinical findings as documented in the 2006 and 
2007 medical reports do not objectively show that the 
hypertension markedly interferes with employment (i.e., 
beyond that contemplated in the assigned rating), or requires 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards.  In this regard, the Board notes that the veteran 
testified in October 2007 that he was let go from a previous 
railroad job due to what his employer felt were mental 
problems, and that he was currently employed at another job.  
Thus, the Board finds that a schedular rating is adequate in 
this case, and that the criteria for invoking the procedures 
set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating pursuant to Fenderson, and that 
the claim for a compensable rating for hypertension must be 
denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b);  
38 C.F.R.     § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
53- 56 (1990).


ORDER

A compensable rating for hypertension is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


